UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7333



CHARLES ALONZO TUNSTALL,

                                            Plaintiff - Appellant,

          versus


MARY SOMERVILLE; CHARLES ELLIS; BARBARA
WATSON; DELORES WILSON; MARGARET BRANT;
CECILIA RICHARDSON; DEBORAH JORDAN,

                                           Defendants - Appellees.



                            No. 97-6470



CHARLES ALONZO TUNSTALL,

                                            Plaintiff - Appellant,

          versus


MARY SOMERVILLE; CHARLES ELLIS; BARBARA
WATSON; DELORES WILSON; MARGARET BRANT;
CECILIA RICHARDSON; DEBORAH JORDAN,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-166-5-H)
                               No. 97-525



IN RE: CHARLES ALONZO TUNSTALL,

                                                             Petitioner.



        On Petition for Writ of Mandamus.        (CA-94-166-H)


Submitted:   August 28, 1997                Decided:   September 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Nos. 96-7333 and 97-6470 affirmed and No. 97-525 petition denied by
unpublished per curiam opinion.


Charles Alonzo Tunstall, Appellant Pro Se. Tyrus Vance Dahl, Jr.,
Jack Michael Strauch, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-
Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Charles Alonzo Tunstall appeals the district court's order

entering judgment as a matter of law in accordance with Fed. R.

Civ. P. 50 as to Defendants Watson, Wilson, Richardson, and Jordan

and ordering that Tunstall recover nothing of the remaining Defen-

dants Somerville, Ellis, and Brant, in accordance with the jury
verdict. Tunstall also appeals the district court order denying his

motion for production of the trial transcript at government ex-

pense. In addition, Tunstall filed a petition for writ of mandamus

in this court requesting that we direct the district court to order
production of the transcript at government expense. The record does

not contain a transcript of the trial proceedings. Appellant has

the burden of including in the record on appeal a transcript of all

parts of the proceedings material to the issues raised on appeal.

Fed. R. App. P. 10(b)(2); 4th Cir. Local R. 10(c). Appellants pro-

ceeding on appeal in forma pauperis are entitled to transcripts at
government expense only in certain circumstances. We find that

Appellant has failed to present a substantial question, therefore

he is not entitled to a transcript. 28 U.S.C. § 753(f) (1994). By

failing to produce a transcript or to qualify for the production of

a transcript at government expense, Appellant has waived review of

the issues on appeal which depend upon the transcript to show

error. Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied,
506 U.S. 1025 (1992); Keller v. Prince George's Co., 827 F.2d 952,

954 n.1 (4th Cir. 1987). We have reviewed the record before the

court and find no reversible error. We therefore affirm the dis-

                                3
trict court's orders and deny Tunstall's petition for a writ of

mandamus. We deny Tunstall's motions for appointment of counsel,

"Request for An (sic) Court Order of Investigation," "Motion for an

order for a Subpoena (sic) of All Medical Records Decues (sic)

Tecum," and for preparation of a transcript at government expense.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                              Nos. 96-7333, 97-6470 - AFFIRMED
                              No. 97-525 - PETITION DENIED




                                4